Citation Nr: 0837053	
Decision Date: 10/28/08    Archive Date: 11/05/08

DOCKET NO.  07-06 102	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for a gastric disorder. 

2.  Entitlement to service connection for bronchitis as a 
result of exposure to herbicides, to include as secondary to 
a gastric disorder.


REPRESENTATION

Appellant represented by:	Mississippi Veterans Affairs 
Commission


ATTORNEY FOR THE BOARD

M. Harrigan, Associate Counsel




INTRODUCTION

The appellant served on active duty from August 1970 to March 
1972.

This matter comes before the Board of Veterans' Appeals 
(Board) from a March 2006 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Jackson, 
Mississippi, which, inter alia, denied service connection for 
bronchitis, as a result of exposure to herbicides, and a 
gastric disorder.  

In a statement dated on November 8, 2007 and received on 
November 9, 2007, the veteran stated that he would not be 
able to attend his videoconference hearing.  His request for 
a hearing is considered withdrawn.  38 C.F.R. § 20.704(e) 
(2008).  

The appeal is REMANDED to the agency of original jurisdiction 
(AOJ) via the Appeals Management Center (AMC), in Washington, 
DC.  VA will notify the appellant if further action is 
required.


REMAND

The veteran's entrance and exit Reports of Medical History 
reflect that he indicated that he had stomach trouble.  The 
first post-service evidence showing treatment for a gastric 
condition is a private treatment record reflecting the 
diagnosis of gastroesophageal reflux disease (GERD).  In his 
substantive appeal, the veteran has claimed that he had a 
peptic ulcer condition before entering the military, and that 
the condition was aggravated by the military diet.  In 
addition, he contends that he had frequent gastric attacks 
while in service which he treated with anti-acids.  The 
veteran asserts that he was hospitalized for a stomach 
condition within six or eight months following his discharge.

The veteran was not advised of what is needed to establish 
service connection for a preexisting disorder.  In Wagner v. 
Principi, 370 F.3d 1089 (Fed. Cir. 2004), the Federal Circuit 
Court held that the correct standard for rebutting the 
presumption of soundness under 38 U.S.C.A. § 1111 (West 2002) 
requires that VA shows by clear and unmistakable evidence 
that (1) the veteran's disability existed prior to service 
and (2) that the preexisting disability was not aggravated 
during service.

The duty to assist includes obtaining additional medical 
records or an examination when necessary to make an adequate 
determination.  Duenas v. Principi, 18 Vet. App. 512 (2005).  
The Board notes that the RO has already requested from the 
veteran that he provide information regarding any treatment 
he had received for his claimed conditions.  However, as the 
veteran has now claimed that he was hospitalized for a 
stomach condition following service, the RO should make 
another attempt to obtain these treatment records.  

If additional medical records are obtained showing treatment 
for a gastric disorder within six to eight months following 
service, as the veteran has claimed, then he should be 
scheduled for a gastrointestinal examination, to obtain an 
opinion as to whether the veteran's preexisting stomach 
condition was aggravated during his period of active service 
beyond the natural progression of the disease.  The examiner 
should take into account the veteran's statements as to his 
preexisting condition and the in-service symptoms of a 
gastric condition.  

The Board notes that, in his substantive appeal, the veteran 
also claimed that his bronchitis is secondary to his gastric 
condition, as his stomach acids back up in his throat.  If 
the RO determines that service connection is warranted for 
the veteran's gastric condition, the veteran should be 
provided with an examination to determine whether his gastric 
condition is causing his bronchitis or is aggravating it 
beyond the natural progression of the illness.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ must send the appellant a 
corrective notice that explains the 
information or evidence needed to 
establish service connection for a 
preexisting condition.  The claims file 
must include documentation that VA has 
complied with VA's duties to notify and 
assist a claimant.

2.  The AOJ should ask the veteran to 
identify all health care providers that 
have treated him for a stomach condition 
within a year after leaving service.  VA 
should attempt to obtain records from 
each health care provider he identifies 
that might have available records, if not 
already in the claims file.  If the 
records are unavailable, please have the 
provider(s) so indicate.

3.  If records are obtained that reflect 
treatment for a stomach disorder within 
six to eight months following service, 
the AOJ should schedule the veteran for a 
gastrointestinal examination in order to 
determine if his preexisting stomach 
condition was aggravated while on active 
duty.  The examiner should be requested 
to review the pertinent evidence in the 
claims file and must indicate in the 
examination report that such review was 
performed.  All indicated tests and 
studies should be undertaken.  

After reviewing the claims file, the 
gastrointestinal examiner should provide 
an opinion as to whether it is at least 
as likely as not (50 percent or more 
probability) that (1) the veteran's pre-
existing stomach condition was aggravated 
(worsened) by active duty, and (2) if 
aggravation is found, whether the 
aggravation constitutes an increase 
beyond the natural progression of the 
disease.  

The gastrointestinal examiner should also 
offer an opinion as to (1) whether it is 
at least as likely as not (50 percent or 
more probability) that his chronic 
bronchitis is proximately due to, or the 
result of, the veteran's gastric 
condition; and (3) whether it is at least 
as likely as not (50 percent or more 
probability) the veteran's gastric 
condition has aggravated or accelerated 
his chronic bronchitis beyond its natural 
progression.   

A complete rationale should be provided 
for any opinion given.  If any requested 
medical opinion cannot be given, the 
examiner should state the reason why.

4.  After completion of 1 through 3 
above, the AOJ should readjudicate the 
appellant's claims to include 
consideration of the decision reached in 
Wagner, supra.  If any determination 
remains unfavorable to the appellant, he 
and his representative should be provided 
with a supplemental statement of the case 
that includes all pertinent law and 
regulations, including the provisions of 
38 C.F.R. §§ 3.306, 3.310 (2007), and be 
afforded an opportunity to respond before 
the case is returned to the Board for 
further review.

No action by the veteran is required until he receives 
further notice; however, the veteran is advised that failure 
to cooperate by reporting for examination without good cause 
may result in the denial of the claim.  38 C.F.R. § 3.655 
(2007).  The Board intimates no opinion, either legal or 
factual, as to the ultimate disposition warranted in this 
case, pending completion of the above.  The appellant and his 
representative have the right to submit additional evidence 
and argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 


of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




